NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50293

                Plaintiff-Appellee,             D.C. No. 2:13-cr-00489-GW

 v.
                                                MEMORANDUM*
BRUCE R. SANDS, Jr.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Bruce R. Sands, Jr., appeals from the district court’s judgment and

challenges his guilty-plea convictions and 135-month aggregate sentence for mail

fraud, in violation of 18 U.S.C. § 1341; wire fraud, in violation of 18 U.S.C.

§ 1343; and transactional money laundering, in violation of 18 U.S.C. § 1957.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Sands’s counsel has filed a

brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Sands the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal. However,

we remand the case to the district court with instructions that it strike special

condition of supervised release number four on page two of the judgment because

this condition was not imposed orally at sentencing. See United States v. Napier,

463 F.3d 1040, 1042 (9th Cir. 2006).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED; REMANDED to correct the judgment.




                                           2                                    16-50293